Citation Nr: 1623820	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  02-02 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for chondromalacia of the right knee.  

2.  Entitlement to an evaluation in excess of 10 percent for chondromalacia of the left knee. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to August 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2001 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

In July 2002, the Veteran testified before the undersigned at a travel board hearing sitting in Seattle, Washington.  A copy of the transcript has been associated with the claims file.  

In March 2005, the Board remanded the Veteran's claims for additional development.  

A February 2007 Board decision, in pertinent part, denied entitlement o an evaluation in excess of 10 percent for chondromalacia of the right and left knee.  The Veteran appealed the February 2007 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2007 Joint Motion for Remand, the Court issued an Order that remanded the claim to the Board for further development.  The Board remanded the Veteran's claim for additional development in February 2008 and April 2011.  

A January 2013 Board decision continued the Veteran's 10 percent rating for chondromalacia of the right and left knees.  The Veteran appealed the January 2013 Board decision to the Court.  In May 2014, the Court issued a Memorandum Decision that vacated the January 2013 Board decision and remanded the claim to the Board for further development. 

A January 2015, the Board decision continued the 10 percent ratings for chondromalacia of the right and left knees.  The Veteran appealed the January 2015 Board decision to the Court.  In February 2016, the Court issued a Memorandum Decision that vacated the January 2015 Board decision and remanded the claim to the Board for further development.  The claim has now returned to the Board for further adjudication.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a February 2016 Memorandum Decision, the Court noted that the January 2015 decision did not provide adequate reasons or bases for declining to refer the Veteran's claim for a referral for extraschedular consideration.  Here, the Board did not establish in its decision that the plain language of the applicable rating criteria account for the side effects of her pain medication, generally or specifically, the Veteran's references evidence that she was "too drowsy to function" and "prevented from working" by her medications, which may potentially established marked interference with employment.  

The Memorandum Decision found that, considering the above evidence, which included a description of the functional effects as to the Veteran's medication associated with her service-connected disabilities, the Board did not sufficiently explain how the schedular rating criteria adequately addressed her symptomatology as it affected her particular work environment, such that referral for extraschedular consideration under 38 C.F.R. § 3.321(b) was not warranted.

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The Board must specifically address whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 
§ 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's right and left knee disabilities are currently each rated as 10 percent disabling from October 27, 1998 under Diagnostic Code 5014.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5014, the Veteran's disability is rated based on limitation of motion of the affected parts like arthritis which in this case are her knees.  

Based on the medical evidence of record, neither the right or left knee flexion is limited to 30 degrees or less and extension in not limited to 15 degrees or more in order to warrant an increased rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260, 5261.  Instead, the Veteran seeks a remand so her claim may be forwarded to the Under Secretary for Benefits or the Director, Compensation and Pension Service for extraschedular consideration.  See January 2016 Informal Hearing Presentation.  The Veteran generally argues that the level of disability contemplated by either "marked interference with employment" and "frequent periods of hospitalization" have been demonstrated by the record.  

In the instant case, there is evidence to suggest that the severity of the Veteran's service-connected knee disabilities are sufficient to warrant referral for extra-schedular consideration under 38 C.F.R. § 4.16(b).  In July 2003, the Veteran reported to a VA nurse that the "pain meds are making her too drowsy to function" and the Veteran stated to the VA medical center that "the medication I take makes me very drowsy I am prevented from working."  Thus, submission of the issue of entitlement to an evaluation in excess of 10 percent for chondromalacia of the left and right knees to the Director of Compensation for extraschedular consideration is warranted pursuant to 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's claim to VA's Director of Compensation and Pension Services or the Undersecretary for Benefits for an opinion regarding entitlement to an extraschedular rating for chondromalacia of the right and left knee disabilities under the provisions of 38 C.F.R. 
§ 3.321(b)(1) throughout the period on appeal.  The Veteran's work circumstances and side effects of her medication should be considered.

2.  Readjudicate the issue of entitlement to an increased rating on an extraschedular basis for chondromalacia of the right and left knees.  If the benefits sought on appeal remain denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




